Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2022 has been entered.
In response to FINAL-Office Action mailed on 07/26/2022 and an Advisory dated 10/05/2022, applicants’ responses dated 09/21/2022 and 10/19/2022 are acknowledged; in said response dated 09/21/2022 applicants’ have amended claims 1 and 9. Thus, amended claims 1-4 and 8-9 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a DIV of 16/482,574 filed  on 07/31/2019 now ABN, which is a 371 of PCT/GB2018/050223 filed on 01/26/2018.
Note amended claims 1-4 and 8-9 (dated 09/21/2022) are not granted priority to parent applications 16/482,574 filed on 07/31/2019; 371 of PCT/GB2018/050223 filed on 01/26/2018 and GB1701548.8 filed on 01/31/2017, as support for the subject-matter in amended claims (dated 09/21/2022) “… a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium …” is not found in the original specification or claims filed on 04/23/2021, not found in parent applications 16/482,574 filed on 07/31/2019, not found in 371 of PCT/GB2018/050223 filed on 01/26/2018, and not found in foreign priority document GB1701548.8 filed on 01/31/2017.     
Applicants’ have presented following arguments for traversing the granted priority following claim amendments (see page 4-5 of Applicants’ REMARKS dated 09/21/2022). 
	Applicants’ argue:“… Without conceding the correctness of the Examiner’s position with respect to the sufficiency of support in the specification of any of the applications for “an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR),” Applicant has herein amended claims 1 and 9 to recite “a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium....”
	No new matter is added. Support for this amendment may be found, for example, at page 4, line 32 through page 5, line 9 of the instant application and at the same location in the specifications of the parent '574 application, PCT/GB2018/050223, and GB1701548.8.
	… In view of the above, Applicant asserts that the pending claims are entitled to the 31 January 2017 priority date of the GB1701548.8 application.”

	Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, the cited support is completely “out of context” as the cited support is directed to a Host cell that can be genetically modified and is not directed to the source of heterologous recombinant genes and encoding polypeptides obtained from a Staphylococcus bacterium; said sections cited by the arguments and assertions in the response dated 09/21/2022 does not correspond to “… a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium …”. 
	As a ready reference examiner is reproducing the cited sections below:
	Specification filed on 04/23/2021, page 4, lines 32-36 to page 5, lines 1-10

“In embodiments of the invention, the host microorganisms are bacteria. Examples of suitable bacteria include enterobacteria belonging to proteobacteria of the genus Escherichia, Enterobacter, Pantoea, Klebsiella, Serratia, Erwinia, Salmonella or Morganella, coryneform bacteria belonging to the genus Brevibacterium, Corynebacterium or Microbacterium and bacteria belonging to the genus Alicyclobacillus, Bacillus, Hydrogenobacter, Methanococcus, Acetobacter, Acinetobacter, Agrobacterium, Axorhizobium, Azotobacter, Anaplasma, Bacteroides, Bartonella, Bordetella, Borrelia, Brucella, Burkholderia, Calymmatobacterium, Campylobacter, Chlamydia, Chlamydophila, Clostridium, Coxiella, Ehrlichia, Enterococcus, Francisella, Fusobacterium, Gardnerella, Haemophilus, Helicobacter, Kelbsiella, Methanobacterium, Micrococcus, Moraxella, Mycobacterium, Mycoplasma, Neisseria, Pasteurella, Peptostreptococcus, Porphyromonas, Prevotella, Pseudomonas, Rhizobium, Rickettsia, Rochalimaea, Rothia, Shigella, Staphylococcus, Stenotrophomonas, Streptococcus, Treponema, Vibrio, Wolbachia or Yersinia.”

Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) and in view of Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Claims 1-4 and 8-9, as interpreted are directed to a process of producing linalool in a yield of at least 100 mg/L comprising cultivating any microorganism capable of converting acetyl-CoA to IPP and DMAPP and IPP to GPP and comprising any bacterial linalool synthase under any conditions (genus of structures of undefined and unlimited structures including variants, mutants and homologs as in claims 1-3 and 8-9 and a genus of microorganisms; as in claims 1, 3-4 and 8); any recombinant microorganism … (genus of microorganisms; as in claim 9); in said process and in said recombinant microorganism genetically modified to express any linalool synthase, an E.coli acetoacetyl-CoA thiolase (AtoB), a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium, a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi). 
Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) teach E. coli strain co-expressing heterologous pathway for the production of monoterpenes including linalool, said reference E. coli strain comprising the following genes AtoB, HGS, HMGR, MK, PMK, PMD, idi and linalool synthase from Mentha citrae and resulting in linalool yield/titer 505 mg/L (see Fig. 1, page 1705; Table I, page 1706; Fig. 4, page 1710; and entire document); Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) disclose said reference genetically modified microorganism/E.coli comprising/expressing an E.coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi); see Fig. 1, page 1705; Table I, page 1706; Results and Discussion, col. 1, last paragraph, page 1707; and entire document. 
Mendez-Perez et al., are silent regarding said E. coli strain producing linalool comprising Streptomyces clavuligerus linalool synthase (as in claim 4). 
However, regarding claim 4, analogous prior art Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS) advantageously teach and provide suggestion and motivation for the expression of Streptomyces clavuligerus linalool synthase that can efficiently catalyze the direct conversion of GPP to authentic linalool and linalool as the dominant product in the transformed host (see col. 2, ¶ 2, page 2403; Fig. 1 & Scheme 1, page 2404; and entire document.  
	Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Mendez-Perez et al., and utilize the Streptomyces clavuligerus linalool synthase disclosed by Nakano et al., as claimed in the instant invention, as expression of the Streptomyces clavuligerus linalool synthase endows the E. coli strain producing linalool for enhanced production of linalool because Nakano et al., provide the structural and functional element and evidence regarding Streptomyces clavuligerus linalool synthase that can efficiently catalyze the direct conversion of GPP to authentic linalool and linalool as the dominant product in the transformed host. Motivation to do so derives from the fact that linalool/monoterpene is employed as a precursor in various industrial settings for the production of fragrances/essential oil and commodity chemical in the production of fuel and as suggested by Mendez-Perez et al., and the combined references Mendez-Perez et al., and Nakano et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success). Furthermore, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Given this extensive teaching in prior art (Mendez-Perez et al., and Nakano et al.,) i.e., a process of producing linalool in a yield of at least 100 mg/L comprising cultivating any microorganism capable of converting acetyl-CoA to IPP and DMAPP and IPP to GPP and comprising any bacterial linalool synthase under any conditions (genus of structures of undefined and unlimited structures including variants, mutants and homologs and a genus of microorganisms); any recombinant microorganism … (genus of microorganisms); in said process and in said recombinant microorganism genetically modified to express any linalool synthase, an E.coli acetoacetyl-CoA thiolase (AtoB), a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium, a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi), as taught by the instant invention and as claimed in claims 1-4 and 8-9 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) and in view of Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments (see pages 5-6 of Applicants’ REMARKS dated 09/21/2022). 
	Applicants’ argue: “… With respect to the rejection over Mendez-Perez in view of Nakano, as noted above, the pending claims are entitled to the 31 January 2017 priority date of the GB1701548.8 application. As such, Mendez-Perez is not prior art against the pending claims, rendering the rejection defective.”
Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner maintains the following position (also see new-matter objection and rejection below): 
 Note amended claims 1-4 and 8-9 (dated 09/21/2022) are not granted priority to parent applications 16/482,574 filed on 07/31/2019; 371 of PCT/GB2018/050223 filed on 01/26/2018 and GB1701548.8 filed on 01/31/2017, as support for the subject-matter in amended claims (dated 09/21/2022) “… a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium …” is not found in the original specification or claims filed on 04/23/2021, not found in parent applications 16/482,574 filed on 07/31/2019, not found in 371 of PCT/GB2018/050223 filed on 01/26/2018, and not found in foreign priority document GB1701548.8 filed on 01/31/2017.     
New-Matter/Objection to Specification
Necessitated by claim amendments 
Upon further review of claims amendment; Amended claims 1-4 and 8-9 (dated 09/21/2022) are objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Amended claims 1-4 and 8-9 (dated 09/21/2022) recite “… a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium …”, as claimed was not contemplated in the specification or in the claim set as originally filed dated 04/23/2021, nor support for the amended 1-4 and 8-9 can be found in the parental applications: i.e., support for amendments not found in the original specification or claims filed on 04/23/2021, not found in parent applications 16/482,574 filed on 07/31/2019, not found 371 of PCT/GB2018/050223 filed on 01/26/2018, and not found in foreign priority document GB1701548.8 filed on 01/31/2017. 
New Matter-Claim Rejections: 35 USC § 112(a)
Necessitated by claim amendments 
Amended claims 1-4 and 8-9 (dated 09/21/2022) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claims 1-4 and 8-9 (dated 09/21/2022) are rejected because, claims 1 and 9, recite the following subject matter “… a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium …” and is considered to be new matter. 
The scope and the breadth of amended claims 1-4 and 8-9 (dated 09/21/2022) was not contemplated in the specification or in the claim set as originally filed dated 04/23/2021, nor support for the amended 1-4 and 8-9 can be found in the parental applications: i.e., support for amendments not found in the original specification or claims filed on 04/23/2021, not found in parent applications 16/482,574 filed on 07/31/2019,  not found 371 of PCT/GB2018/050223 filed on 01/26/2018, and not found in foreign priority document GB1701548.8 filed on 01/31/2017; see Purdue Pharma L.P. v. Faulding Inc., 230 F .3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000). The court noted that with respect to In re Rusching 379 F.2d 990, 154 USPQ 118 (CCPA 1967) that “Rusching makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure”. 
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoshino et al., (US 2018/0291403, in IDS) and in view of Alonso-Gutierrez et al., (Metabol. Eng., 2013, Vol. 19: 33-41), Tsuruta et al., (PLos One, 2009, Vol. 4(2), e4489, pages 1-12) and Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Claims 1-4 and 8-9, as interpreted are directed to a process of producing linalool in a yield of at least 100 mg/L comprising cultivating any microorganism capable of converting acetyl-CoA to IPP and DMAPP and IPP to GPP and comprising any bacterial linalool synthase under any conditions (genus of structures of undefined and unlimited structures including variants, mutants and homologs as in claims 1-3 and 8-9 and a genus of microorganisms; as in claims 1, 3-4 and 8); any recombinant microorganism … (genus of microorganisms; as in claim 9); in said process and in said recombinant microorganism genetically modified to express any linalool synthase, an E.coli acetoacetyl-CoA thiolase (AtoB), a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium, a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi) (also see 35 U.S.C. 112(a) rejections above for claims interpretation). 
Hoshino et al., (US 2018/0291403, in IDS) disclose the production of linalool in microorganisms transformed with the Streptomyces clavuligerus linalool synthase (¶ [0011], [0103]), a mutated E. coli Farnesyl diphosphate synthase gene which produces GPP from IPP and DMAPP (¶ [0355-0365]), and all enzymes of the mevalonate pathway of production of IPP from acetyl-CoA where the yield of linalool is 891.4-1179 mg/L (Examples 9 and 10). While the microorganism used in Examples 9 and 10 was Pantoea ananatis, Hoshino et al., also teach the use of E. coli as the host microorganism (¶ [0019-0020], [0398], [0403], [0476-0480]). Applicants’ are also directed to the following sections in Hoshino et al., (US 2018/0291403): Abstract; Fig. 3, Fig. 15; Example 7, Example 25; Table 1315 & 21; ¶ [0003-0006], [0084], [0363-0364], [0531], [0556], [0666]; and entire document. 
Hoshino et al., are silent regarding; an E.coli acetoacetyl-CoA thiolase (AtoB), a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium, a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi) (as in claims 1 and 9); and said method comprising Streptomyces clavuligerus linalool synthase (as in claim 4). 
Regarding claims 1 and 9, a genetically modified host cell comprising an E.coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi) are taught in the following references; said references specifically note and teach host cell comprising an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS) and an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), doubled the production of terpenes including precursors of terpenes.
 Applicants’ are directed to the following sections in the following references: see (i) Alonso-Gutierrez et al., (Metabol. Eng., 2013, Vol. 19: 33-41) Abstract; Fig. 1, page 34; Table 1 & 2, page 35; and entire document; and (ii) see Tsuruta et al., (PLos One, 2009, Vol. 4(2), e4489, pages 1-12) Abstract; Fig. 1, page 2; Table 2, page 4; Fig. 4, page 6; Fig. 5, page 7; and entire document.   
Regarding claim 4, analogous prior art Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS) advantageously teach and provide suggestion and motivation for the expression of Streptomyces clavuligerus linalool synthase that can efficiently catalyze the direct conversion of GPP to authentic linalool and linalool as the dominant product in the transformed host (see col. 2, ¶ 2, page 2403; Fig. 1 & Scheme 1, page 2404; and entire document.  
	Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Hoshino et al., and utilize a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium as suggested by Alonso-Gutierrez et al., Tsuruta et al., and the Streptomyces clavuligerus linalool synthase disclosed by Nakano et al., as claimed in the instant invention, as expression of an S. aureus hydroxymethylglutaryl-CoA synthase (HMGS) and an S. aureus hydroxymethylglutaryl-CoA reductase (HMGR), doubled the production of terpenes including precursors of terpenes and the expression of Streptomyces clavuligerus linalool synthase endows the E. coli strain producing linalool for enhanced production of linalool because, Alonso-Gutierrez et al., Tsuruta et al., and Nakano et al., provide the structural and functional element and evidence regarding Streptomyces clavuligerus linalool synthase that can efficiently catalyze the direct conversion of GPP to authentic linalool and linalool as the dominant product in the transformed host. Motivation to do so derives from the fact that linalool/monoterpene is employed as a precursor in various industrial settings for the production of fragrances/essential oil and commodity chemical in the production of fuel and as suggested by Hoshino et al., Alonso-Gutierrez et al., and Tsuruta et al., and the combined references Hoshino et al., Alonso-Gutierrez et al., and Tsuruta et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success). Furthermore, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Given this extensive teaching in prior art (Hoshino et al., Alonso-Gutierrez et al., and Tsuruta et al.,) i.e., a process of producing linalool in a yield of at least 100 mg/L comprising cultivating any microorganism capable of converting acetyl-CoA to IPP and DMAPP and IPP to GPP and comprising any bacterial linalool synthase under any conditions (genus of structures of undefined and unlimited structures including variants, mutants and homologs and a genus of microorganisms); any recombinant microorganism … (genus of microorganisms); in said process and in said recombinant microorganism genetically modified to express any linalool synthase, an E.coli acetoacetyl-CoA thiolase (AtoB), a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium, a S. cerevisiae mevalonate kinase (MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E.coli isopentenyldiphosphate isomerase (idi) (also see 35 U.S.C. 112(a) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 1-4 and 8-9 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoshino et al., (US 2018/0291403, in IDS) and in view of Alonso-Gutierrez et al., (Metabol. Eng., 2013, Vol. 19: 33-41), Tsuruta et al., (PLos One, 2009, Vol. 4(2), e4489, pages 1-12) and Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Applicants’ have traversed the above 35 U.S.C. 103 rejection with the following arguments following claim amendments: (see pages 6-7 of Applicants’ REMARKS dated 09/21/2022). 
	Applicants’ argue: “As to the rejection over Hoshino in view of Alonso-Gutierrez, Tsuruta, and Nakano,the Examiner states that the reference is silent regarding “an E. coli acetoacetyl-CoA thiolase (AtoB), a S. aureus hydroxymethylglutaryl-CoA synthase (HMGS), a S aureus hydroxymethylglutaryl-CoA reductase (HMGR), a S. cerevisiae mevalonate kinase(MK), a S. cerevisiae phosphomevalonate kinase (PMK), a S. cerevisiae phosphomevalonate decarboxylase (PMD) and an E. coli isopentenyldiphosphate isomerase (idi)” as recited in claims 1 and 9 as well as “Streptomyces clavuligerus linalool synthase” as recited in claim 4.
	Applicant notes, initially, that the Examiner’s conceded deficiencies of Hoshino includes all of the features of the recited MVA pathway. That is, Hoshino’s method of producing linalool includes an MVA pathway that shares none of the features of the claimed recombinant MVA pathway.
	The Examiner instead turns to Alonso-Gutierrez and Tsuruta as allegedly curing the conceded deficiencies of Hoshino, alleging that one skilled in the art would find it obvious to combine and modify the teachings of Hoshino, Alonso-Gutierrez, and Tsuruta.
	Applicant asserts, however, that this is not so. Each of these references is directed to the production of a different compound or compounds—Hoshino to the production of linalool, Alonso-Gutierrez to the production of limonene and perillyl alcohol, and Tsuruta to the production of an artemisinin precursor.
	These compounds are structurally quite different. Linalool is a non-cyclic monoterpene alcohol. Limonene is a cyclic monoterpene. Amorpha-4,11-diene is a C15 sesquiterpene…

	Even if, as the Examiner suggests, Alonso-Gutierrez or Tsuruta disclose that the use of an S. aureus HMGS and HMGR “doubled the production of terpenes including precursors of terpenes,”* what motivation would that provide a person skilled in the art to substitute every other feature of Hoshino’s MVA pathway? Given the differences in the compounds to be produced according to each reference, Applicant asserts that there is no such motivation.
	What is more, even if one skilled in the art was to be motivated to combine and modify the teachings of Hoshino, Alonso-Gutierrez, and Tsuruta, he or she would have no reasonable expectation of arriving at the claimed invention. The intended end product greatly affects the design of a synthetic enzymatic pathway. One skilled in the art would have no reason to believe that the same results would be seen for the production of a different end product.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the reasons stated on record in the Office-actions dated 04/14/2022, 07/26/2022 and additionally  following reasons: 
Contrary to applicants’ arguments, examiner maintains the following position: Amended claims 1-4 and 8-9 (dated 09/21/2022) are not granted priority to parent applications 16/482,574 filed on 07/31/2019; 371 of PCT/GB2018/050223 filed on 01/26/2018 and GB1701548.8 filed on 01/31/2017, as support for the subject-matter in amended claims (dated 09/21/2022) “… a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium …” is not found in the original specification or claims filed on 04/23/2021, not found in parent applications 16/482,574 filed on 07/31/2019, not found in 371 of PCT/GB2018/050223 filed on 01/26/2018, and not found in foreign priority document GB1701548.8 filed on 01/31/2017” and is New-matter. Hence, applicants’ arguments and assertions is not supported by any evidence in the specification for amended claims dated 09/21/2022. 
The prima facie rejection does not have to rely upon the same motivation as applicant’s nor require an expectation of achieving the results demonstrated by applicant.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Contrary to applicants’ arguments, primary reference Hoshino et al., (US 2018/0291403, in IDS) discloses the production of linalool in microorganisms transformed with the Streptomyces clavuligerus linalool synthase (¶ [0011], [0103]), a mutated E. coli Farnesyl diphosphate synthase gene which produces GPP from IPP and DMAPP (¶ [0355-0365]), and all enzymes of the mevalonate pathway for the production of IPP from acetyl-CoA where the yield of linalool is 891.4-1179 mg/L (Examples 9 and 10).  
The secondary references Alonso-Gutierrez et al., (Metabol. Eng., 2013, Vol. 19: 33-41), Tsuruta et al., (PLos One, 2009, Vol. 4(2), e4489, pages 1-12) provide teaching, suggestion and motivation for the use of a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium; said references teach synthetic biology and optimization of mevalonate pathway for the production of upstream precursors and intermediates isopentenyl diphosphate (IPP) and its isomer dimethylallyl diphosphate (DMAPP) required for the synthesis of downstream final product linalool, as IPP and DMAPP are the two universal C5 building blocks to synthesize any isoprenoid. Examiner also finds support in the following scientific findings/references that provide clear teaching, suggestion and motivation for the use of a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium. Multiple lines of evidence disclose host cells, isoprenoid pathway enzymes, substrate utilization, precursor production, culturing conditions and are well understood and defined. 
George et al., (Adv Biochem Eng Biotechnol., 2015, Vol. 148: 355-389) discloses a 36-fold improvement over the native MEP pathway and comprising use of a hydroxymethylglutaryl-CoA synthase (HMGS) of a Staphylococcus bacterium, a hydroxymethylglutaryl-CoA reductase (HMGR) of a Staphylococcus bacterium; see Fig. 1, page 360; and ¶ 3, page 363; certain relevant sections of George et al., (Adv Biochem Eng Biotechnol., 2015, Vol. 148: 355-389) are reproduced below:
paragraph 3, page 363

Gene variants of HMGS and HMGR derived from Staphylococcus aureus (mvaS and mvaA, respectively) were used to more than double amorphadiene production. This work also developed an effective process for high-density fermentation.
Last paragraph, page 372 
4 Monoterpene Fuels and Chemicals
4.1 Monoterpene Properties and Chemical Diversity
Monoterpenes are C10 compounds built from two C5 isoprenoid units (one IPP and one DMAPP).

    PNG
    media_image1.png
    316
    435
    media_image1.png
    Greyscale



Wong et al., (Springer International Publishing AG 2016 S.Y. Lee (ed.), Consequences of Microbial Interactions with Hydrocarbons, Oils, and Lipids: Production of Fuels and Chemicals, Handbook of Hydrocarbon and Lipid Microbiology, pages 1-24) also disclose the use of gene variants of HMGS and HMGR derived from Staphylococcus aureus (mvaS and mvaA, respectively) as well as developing a high-density fermentation for improved isoprenoid production; see, last paragraph, page 7 to  Fig. 2, first paragraph page 8.
  Examiner also takes the position; 
(i) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(ii) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness; and
(iii) The Supreme Court has acknowledged: 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 

	In addition, examiner holds the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Upon further review of claims amendment; Amended claims 1-4 and 8-9 (dated 09/21/2022) are objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure.
Amended claims 1-4 and 8-9 (dated 09/21/2022) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mendez-Perez et al., (Biotechnology and Bioengineering, 2017, Vol. 114(8): 1703-1712) and in view of Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoshino et al., (US 2018/0291403, in IDS) and in view of Alonso-Gutierrez et al., (Metabol. Eng., 2013, Vol. 19: 33-41), Tsuruta et al., (PLos One, 2009, Vol. 4(2), e4489, pages 1-12) and Nakano et al., (ChemBiochem., 2011, Vol. 12: 2403-2407, in IDS).
Conclusion
	None of the claims are allowable. Claims 1-4 and 8-9 are rejected/objected for the reasons identified in the Rejections and Summary sections of this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652